[Cite as In re T.S., 2012-Ohio-858.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

IN RE: T.S.                                          C.A. No.      11CA0033-M



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
                                                     CASE No.   2010 12 DQ 0791

                                  DECISION AND JOURNAL ENTRY

Dated: March 5, 2012



        BELFANCE, Presiding Judge.

        {¶1}     Appellant T.S. appeals from the decision of the Medina County Court of Common

Pleas, Juvenile Division, adjudicating him delinquent. We reverse and remand for proceedings

consistent with this opinion.

                                                I.

        {¶2}     On December 7, 2010, T.S., then 16 years old, was arrested after an altercation

with his mother. A complaint was filed against T.S., alleging that he was delinquent by violating

R.C. 2919.25(A), the statute that prohibits domestic violence. The complaint alleged that,

because T.S. had a previous disposition for domestic violence, the offense would be a felony of

the fourth degree if committed by an adult. See R.C. 2919.25(D)(3).

        {¶3}     A magistrate held an adjudication hearing and thereafter, in a form document

labeled as a magistrate’s order, as opposed to a magistrate’s decision, the magistrate adjudicated

T.S. delinquent. The bottom of the form contained two boxes, one of which could be selected to
                                                  2


inform the party of the obligations attendant to objecting to a magistrate’s decision and one for

appealing a magistrate’s order. Notably, the magistrate did not check the box informing the

parties of their right to object to the magistrate’s decision. T.S. did not file objections, or a copy

of the transcript of the proceedings in the trial court. The trial court conducted a dispositional

hearing on February 24, 2011.       In its entry, the court concluded T.S. was delinquent and

committed him to the custody of the Ohio Department of Youth Services for a minimum term of

six months and a maximum term not to exceed attainment of his twenty-first birthday. The trial

court noted that T.S. had not filed objections to the magistrate’s decision. T.S. has appealed,

raising a single assignment of error for our review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE JUVENILE COURT VIOLATED T.S.’S RIGHT TO DUE PROCESS
       UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED
       STATES CONSTITUTION AND ARTICLE I, SECTION 16 OF THE OHIO
       CONSTITUTION WHEN IT ADJUDICATED HIM DELINQUENT OF
       DOMESTIC VIOLENCE, WHEN THAT DECISION WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶4}    T.S. asserts in his assignment of error that the decision adjudicating him

delinquent of domestic violence is against the manifest weight of the evidence. We do not reach

the merits of T.S.’s argument.

       {¶5}    Initially, we note that the magistrate’s adjudication was in actuality a decision and

not an order. See Juv.R. 40(D)(2)(a)(i) (“Subject to the terms of the relevant reference, a

magistrate may enter orders without judicial approval if necessary to regulate the proceedings

and if not dispositive of a claim or defense of a party.”). Thus, T.S. was required to file

objections to the magistrate’s decision in order to preserve arguments concerning alleged errors

committed by the trial court in its adoption of the magistrate’s decision.               See Juv.R.
                                                 3


40(D)(3)(b)(iv) (“Except for a claim of plain error, a party shall not assign as error on appeal the

court’s adoption of any factual finding or legal conclusion * * * unless the party has objected to

that finding or conclusion as required by Juv.R. 40(D)(3)(b).”); see also In re J.H., 9th Dist. No.

22384, 2005-Ohio-2398, ¶ 9.

        {¶6}    However, the magistrate has an affirmative duty to inform the parties in its

decision that it is a magistrate’s decision and of the necessity of objecting.                Juv.R.

40(D)(3)(a)(iii) states:

        A magistrate’s decision shall be in writing, identified as a magistrate’s decision
        in the caption, signed by the magistrate, filed with the clerk, and served on all
        parties or their attorneys no later than three days after the decision is filed. A
        magistrate’s decision shall indicate conspicuously that a party shall not assign as
        error on appeal the court’s adoption of any factual finding or legal conclusion,
        whether or not specifically designated as a finding of fact or conclusion of law
        under Juv.R. 40(D)(3)(a)(ii), unless the party timely and specifically objects to
        that factual finding or legal conclusion as required by Juv.R. 40(D)(3)(b).

(Emphasis added.)

        {¶7}    The magistrate failed to do so. In the instant matter, the magistrate mistakenly

labeled its decision an order and, instead of checking the box which includes the warning

discussed in Juv.R. 40(D)(3)(a)(iii), the magistrate checked the box concerning a party’s right to

appeal a magistrate’s order, which does not include the language recited above.

        {¶8}    Courts have noted that Civ.R. 53(D) and Juv.R. 40(D) are analogous. See, e.g., In

re A.W.C., 4th Dist. No. 09CA31, 2010-Ohio-3625, ¶ 18. Thus, we conclude it is appropriate to

rely on our case law examining similar provisions of Civ.R. 53. When addressing a similar

problem in a civil proceeding involving Civ.R. 53(D), this Court noted that the failure to

properly label a magistrate’s decision as a decision, combined with the magistrate’s failure to

provide the appropriate warning concerning objections, created confusion and prejudiced the

parties. See Williams v. Ormsby, 9th Dist. No. 09CA0080-M, 2010-Ohio-3666, ¶ 12. This
                                                 4


matter is no different. Thus, we decline to address the merits of T.S.’s assignment of error. We

reverse the judgment of the Medina County Court of Common Pleas, Juvenile Division, and

remand the matter so that the magistrate can prepare and file a decision which comports with

Juv.R. 40, thereby allowing the parties the opportunity to file timely objections and any relevant

transcript or affidavit in the trial court. Id. at ¶ 13; State v. Navedo, 9th Dist. No. 10CA009923,

2011-Ohio-5003, ¶ 14-15.

                                                III.

       {¶9}    In light of the foregoing, we reverse the judgment of the Medina County Court of

Common Pleas, Juvenile Division, and remand the matter for proceedings consistent with this

opinion.

                                                                                Judgment reversed
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, Juvenile Division, State of Ohio, to carry this judgment into execution.

A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.
                                         5




                                             EVE V. BELFANCE
                                             FOR THE COURT



WHITMORE, J.
DICKINSON, J.
CONCUR

APPEARANCES:

BROOKE M. BURNS, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW KERN, Assistant Prosecuting
Attorney, for Appellee.